 



Exhibit 10.6
Dated the                    day of                              2005,
WIDE HARVEST INVESTMENT LIMITED
and
EMAK HONG KONG LIMITED
 
TENANCY AGREEMENT

of
Suite Nos. 1 ,2, 3 and 4 on the 18th Floor of Tower 6,
China Hong Kong City, China Ferry Terminal,
Canton Road, Kowloon.
 
BAKER & McKENZIE
Solicitors & Notaries
14th Floor
Hutchison House
Harcourt Road Central
Hong Kong

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated the                     day of
                              2005
BETWEEN the parties described as the Landlord and the Tenant respectively in
Part I of the First Schedule
WHEREBY IT IS AGREED as follows :
SECTION I
INTERPRETATION AND AGREEMENT

1.1   Interpretation

In this Agreement the expressions set out in the Schedules hereto shall where
the context so admits have the meanings respectively ascribed to them therein.

1.2   Joint and several liability

In this Agreement where the context so permits or requires words importing the
singular number include the plural number and vice versa and words importing a
gender include all other genders and where there are two or more persons
included in the expression “the Tenant” covenants expressed to be made by the
Tenant shall be deemed to be made by such persons jointly and severally.

13     Headings and index

The headings and covering pages are intended for guidance only and do not form
part of this Agreement nor shall any of the provisions of this Agreement be
construed or interpreted by reference thereto or in any way affected or limited
thereby.

2      Premises Term and Rent

The Landlord shall let and the Tenant shall take, in the state and condition as
it is, ALL THAT the premises more particularly described and set out in Part II
of the First Schedule (“Premises”) TOGETHER with the use in common with the
Landlord and all others having the like right of the entrances, staircases,
landings, lavatories, corridors and passages in the Building as defined in
Part II of the First Schedule insofar as the same are necessary for the proper
use and enjoyment of the Premises AND TOGETHER with the use in common with
others having the like right of the lifts escalators and central
air-conditioning service serving the Premises whenever the same shall be
operating for the term set out in Part III of the First Schedule (“Term”)
YIELDING AND PAYING therefor throughout the Term such rent, Management Fee and
Air-Conditioning Charge (which are unless the context otherwise requires
collectively included in the term “Rent”) and other charges as are from time to
time payable in advance and in accordance with the provisions set out in the
Second Schedule.

 



--------------------------------------------------------------------------------



 



SECTION II
DEPOSIT

1   Deposit

   1.1   The Tenant shall on the signing hereof deposit with the Landlord the
sum or sums specified in Part V of the First Schedule to secure the due
observance and performance by the Tenant of the covenants, agreements,
stipulations, terms and conditions herein contained and on the part of the
Tenant to be observed and performed.      1.2   The deposit shall be retained by
the Landlord throughout the Term (SUBJECT to the Landlord’s right to forfeit the
deposit under clause 1 of Section IX hereof) without interest and the Tenant
hereby specifically authorises the Landlord (but without prejudice to any other
right or remedy) to apply the deposit in payment of the amount of any rent,
rates, Government rent (if any), Management Fee and Air-Conditioning Charge and
other charges payable hereunder by the Tenant and any costs expenses loss or
damage sustained by the Landlord as the result of any non-observance or
non-performance by the Tenant of any of the covenants, agreements, stipulations,
obligations or conditions.      1.3   In the event of any deduction being made
by the Landlord from the deposit the Tenant shall, as a condition precedent to
the continuation of the tenancy, forthwith on demand by the Landlord make a
further deposit (to be held by the Landlord in manner as aforesaid) equal to the
amount so deducted and failure by the Tenant so to do shall entitle the Landlord
to determine this Agreement and forthwith to re-enter upon the Premises in which
event the deposit shall be forfeited to the Landlord.

2   Refund of deposit

Subject as aforesaid the deposit shall be refunded to the Tenant by the Landlord
without interest within forty five (45) days after the expiration or sooner
determination of this Agreement and delivery of vacant possession to the
Landlord or after settlement of the last outstanding claim by the Landlord
against the Tenant for any arrears of rent, rates, Government rent (if any),
Management Fee and Air-Conditioning Charge and other charges and for any breach
non-observance or non-performance of any of the covenants agreements
stipulations terms and conditions herein contained and on the part of the Tenant
to be observed or performed whichever is the later.

-2-



--------------------------------------------------------------------------------



 



3   Increase in deposit

If there shall for whatever reason be any increase in the rent and/or Management
Fee and Air-Conditioning Charge and/or rates and Government rent (if any) during
the Term, the Tenant shall upon such increase becoming applicable pay to the
Landlord as a condition precedent to the continuation of the tenancy by way of
increase in the said deposit a sum proportional to the said increase to restore
the ratio of deposit to die rent and Management Fee and Air-Conditioning Charge
and rates and Government rent (if any) to that previously subsisting.

4   Transfer of deposit

In the event that the Premises and/or this Agreement shall be assigned by the
Landlord to any person(s), the Landlord shall be entitled as incidental to such
assignment to transfer directly the Deposit or the balance thereof to the
assignee, after making any deduction in manner aforesaid (whether with or
without the consent of the Tenant) PROVIDED that the assignee shall undertake
with the Tenant to refund such deposit or balance thereof in accordance with the
provisions hereof, whereupon the Landlord shall be released from any and all
further obligations to the Tenant in respect of the said Deposit, and the Tenant
shall thereafter have no claim whatsoever against the Landlord in respect
thereof. The Tenant shall if required by the Landlord (but not at the cost of
the Tenant) enter into, sign, and execute such agreements, deeds or documents in
such form and substance to the satisfaction of the Landlord, to release the
Landlord from its obligation in respect of the refund of the deposit or balance
thereof. In the event of there being a bank guarantee the Tenant will upon
request provide a substitute guarantee in favour of the assignee in exchange for
that provided to the Landlord.
SECTION III
TENANT’S OBLIGATIONS
The Tenant hereby agrees with the Landlord as follows:-

1.   Rent and Management Fee, etc.

  1.1   To pay the rent as set out in Part I of the Second Schedule in advance
in respect of the Premises and clear of all deductions on the first day of each
calendar month, the first and last of such payments to be apportioned according
to the number of days in the month included in the Term.     1.2   To pay and
discharge at the same time and in the same manner as the rent is payable the
Management Fee and Air-Conditioning Charge and any other service and maintenance
charges payable by the owner or occupier of the Premises or (as the case may be)
the Landlord including (without limitation)

- 3 -



--------------------------------------------------------------------------------



 



      such charges as may be demanded from time to time by the Building Manager
or Management Committee or similar Management Body for the time being of the
Building (if any) and/or those charges payable in respect of the Premises
pursuant to or by virtue of the Deed of Mutual Covenant and Management Agreement
relating to the Building, and subject to revision in accordance with Clause 1.5
of Section III, the Management Fee and Air-Conditioning-Charge payable at the
Commencement of the Term is set out in Part II of the Second Schedule.     1.3  
If the day on which the rent, the Management Fee and Air-Conditioning Charge or
additional outgoings or other payments fall due under this Agreement is a public
holiday, the relevant payment of rent, Management Fee and Air-Conditioning
Charge or additional outgoings or otherwise shall be due and payable on the
preceding business day. For the avoidance of doubt, “business day” means a day
on which banks are ordinarily open for business in Hong Kong.     1.4   If
payment is made by the Tenant by cheque, such cheque must be good for payment
and reach the office of the Landlord before 3:3 0 p.m. in the afternoon if such
payment is made on any weekday except Saturday, and before 11:30 a.m. if such
payment is made on a Saturday, failing which the payment shall be deemed to have
been paid by the Tenant on the following business day, and the Tenant shall be
deemed to have defaulted in making due payment     1.5   If at any time and from
time to time during the Term the operating cost relative to the supply of the
air-conditioning and/or the costs and expenses for the provision of management
services to the Building and/or the Premises shall have risen over the costs
prevailing at the commencement of the Term the Landlord shall be entitled to
serve one (1) month’s notice in writing upon the Tenant to increase the charges
or any of them by appropriate amount(s) and thereafter such increased charges
shall prevail. The Landlord’s assessments of the appropriate increase shall be
conclusive and binding on the Tenant.     1.6   If the Tenant should require
air-conditioning outside the normal air-conditioning supply hours set out in the
Fifth Schedule, subject to the Tenant’s giving to the Landlord not less than 24
hours prior notice in writing, additional air-conditioning will normally be
provided on condition mat the additional air-conditioning shall be applied in
units of one hour and at least two hours on each occasion at such rate as may be
charged by the Landlord from time to time.

2   Rates and Government Rent (if any)

- 4 -



--------------------------------------------------------------------------------



 



  2.1   To pay and discharge punctually during the Term all rates, Government
rent (if any), taxes, assessments, duties, charges, impositions and outgoings of
an annual or recurring nature whatsoever now or hereafter to be assessed imposed
or charged on the Premises or upon the owner or occupier in respect of the
Premises or any part thereof by the Government of the Hong Kong Special
Administrative Region or other lawful authority (Property Tax alone excepted) on
the 1st day of the months of January, April, July and October.     2.2   Without
prejudice to the generality of clause 2.1, the Tenant shall pay to the Landlord
all rates and Government rent (if any) imposed on the Premises by the Government
and as and when demanded by the Landlord, who shall settle the same with the
Government of the Hong Kong Special Administrative Region.     2.3   In the
event of the Premises not yet having been assessed to rates and/or the
Government rent (if any), the Tenant shall pay to the Landlord a sum (which
shall be computed on the basis of the prevailing percentages of the rateable
value of the Premises for rates and/or the Government rent (if any) for the
corresponding quarter) as shall be required by the Landlord as a deposit by way
of security for the due payment of rates and/or Government rent (if any) subject
to adjustment on actual rates and/or the Government rent (if any) assessment
being received by the Landlord from the Government of Hong Kong Administrative
Special Region.

3   Water & electricity charges

To pay and discharge punctually during the Term all charges (including all
deposits) in respect of water, electric light, power and telephones as may be
shown by the separate meter or meters installed upon the Premises or by accounts
rendered to the Tenant.

4   User

To use the Premises only for the purposes set out in Part IV of the First
Schedule hereto and for no other purpose whatsoever.

5   Entry by Landlord

   5.1   To permit the Landlord and its agents with or without workmen and all
persons authorised by it and with or without appliances at all reasonable times
upon prior notice to enter upon the Premises and if necessary, to remain at the
Premises:

  (a)   to take inventories of fixtures and fittings therein and to carry out
any maintenance works or repairs to the Landlord’s installations inside the
Premises which are in the opinion of the Landlord necessary and proper

- 5 -



--------------------------------------------------------------------------------



 



 to be done;

  (b)   to examine the state and condition thereof and of the fixtures and
fittings therein, including but not limited to the central air-conditioning
unit;     (c)   to execute any works of renewal cleaning alteration or repair to
any adjacent or neighbouring premises or to the Building without any claim for
damages or indemnity against the Landlord; and     (d)   to do such work as may
be deemed necessary to preserve the exterior walls or any part of the structure
of the Building from injury or damage from any excavation or other building
works as may be made or authorised in the vicinity of the Building

and the Tenant shall deposit with the Landlord a key or key(s) to the Premises
to enable the Landlord to enter into the Premises in the event of emergency, and
unless key(s) are so deposited with the Landlord, in the event of emergency the
Landlord or its agents may without notice enter upon the Premises forcibly, and
the Tenant shall at its own expense reinstate the entrance door to the Premises
to its original state and condition without any claim for damages or indemnity
against the Landlord.

  5.2   To permit the Landlord and all persons authorised by it at all
reasonable times to show the Premises to prospective tenants during the last
three months of the Term or to prospective purchasers at any time during the
Term.

6   Repairs

Upon receipt of notice from the Landlord to forthwith make good all defects and
wants of repair for which the Tenant is responsible hereunder and if the Tenant
should not within seven (7) days after the service of such notice proceed
diligently with the making good of all defects and the carrying out of such
repair then to permit the Landlord to enter upon the Premises and to make good
the said defects and carry out such repair. The costs thereof shall be paid by
the Tenant and be a debt due from the Tenant to the Landlord and be forthwith
recoverable by action.

7   Close windows

To keep all windows and doors of the Premises closed and to permit the Landlord
or its servants and agents and others from time to time during the Term to enter
upon the Premises for the purpose of closing any doors or windows.

- 6 -



--------------------------------------------------------------------------------



 



8   Notify Landlord of damage

To notify the Landlord or its agent of any accidents to or defects in the water
pipes electrical wires or fittings fixtures or other facilities provided by the
Landlord within the Premises whether or not the Tenant is liable hereunder for
the repair of the same forthwith upon the Tenant’s becoming aware (whether
actually or constructively) of the same arising.

9   Interior fitting out

  9.1   To fit out the interior of the Premises at the Tenant’s expense in
accordance with the requirements and provisions set out in the Third Schedule.  
  9.2   Fitting out works in the Premises to be carried out by the Tenant shall
be carried out in accordance with plans drawings and specifications as that have
been first submitted under clause 10 below and have been approved in writing by
the Landlord. Such works shall be carried out in a good and proper workmanlike
fashion with good quality materials and with all necessary Government licences
permits authorities permissions and consents.     9.3   Upon completion of the
fitting out work to the satisfaction of the Landlord, the Tenant shall
throughout the Term maintain the Premises in good repair and condition to the
satisfaction of the Landlord. The Tenant will not cause or permit to be made any
alteration variation or addition to the approved interior design or layout of
the Premises and may not commence any further fitting out works upon the
Premises without the prior written consent of the Landlord. Any fitting out of
the Premises adjoining a common area shall be of a style nature and standard as
may be required by the Landlord and the work shall be carried out at the cost of
the Tenant. In carrying out any approved work the Tenant shall obey and cause
his servants agents contractors and workmen to obey and comply with all
instructions and directions prescribed by the Landlord, the Landlord’s agent, or
the Building Manager of the Building.     9.4   To employ at the Tenant’s
expense only such contractors as are nominated by the Landlord from time to time
for the purpose of designing and carrying out and installing all the necessary
building services and builders’ work as hereinafter defined in the Premises in
manner as prescribed by the Landlord or its nominated contractors and in
particular to observe and comply with the conditions and requirements as stated
in the Tenant’s Fitting-Out Guide. The expression “building services” means all
mechanical and electrical engineering work and arrangements relating to the
Premises including but not confined to electrical, plumbing, building automation
and fire fighting installations. The expression “builders’ work” shall mean all
renovation works not specified

- 7 -



--------------------------------------------------------------------------------



 



under “building services” including but not confined to light tracks, light
troughs and graphics panels.

  9.5   To pay a vetting charge to the Building Manager for its checking of the
fitting out plans and inspection of the fitting-out works, and pay the sum
demanded by the Building Manager as a refundable deposit as security for any
damage to the Building caused as a result of the Tenant’s works and the removal
of any debris.

10   Submission of information

  10.1   The Tenant shall furnish to the Landlord full details of all
specifications, prints, copies and drawings information or materials as and when
required by the Landlord and shall cause the same to be delivered to the
Landlord’s office.     10.2   The Tenant shall provide the Landlord with the
following:-

  (a)   Three sets of elevations to describe the space with all electric
outlets.     (b)   Three copies of the reflected ceiling plan with a schedule
indicating the voltage, type, wattage, quantity and location of outlets for all
light fittings and air-conditioning.     (c)   Three copies of the floor plan
with partitions.     (d)   Three copies of the office layout prints of all case
work including the location of all sockets, switches, fuse box, telephone
points, size, weight and location of the safe, if any.

  10.3   Prior to the commencement of any works, the Tenant shall furnish the
Landlord with the following information :-

  (a)   The names and address(es) of the appointed designer/agent for the
Premises, the general contractor(s) to be engaged in the construction of the
Tenant’s work and the Tenant’s authorised agent/representative.     (b)   The
proposed commencement date of the interior decoration works and the estimated
date of completion thereof, and the projected date of opening of the Premises
for business.     (c)   Office layout drawings in triplicate for the Landlord’s
written approval.

- 8 -



--------------------------------------------------------------------------------



 



11   Inspection by Landlord

To permit the inspection of all Tenant’s work by the Landlord, the Landlord’s
Architect and Landlord’s General Contractor from time to time during the period
in which Tenant’s work aforesaid is being performed.

12   Reimbursement to Landlord

The Landlord shall have the right to perform on behalf of and for the account of
the Tenant, subject to reimbursement by the Tenant, any of the Tenant’s work
which the Landlord determines shall be so performed. Such work shall be limited
to work which the Landlord deems necessary to be done on an emergency basis,
work caused by the Tenant’s fault, and work which pertains to structural
components, the general utility systems for the Building and the erection of
temporary safety barricades and temporary signs during construction.

13   Good repair of interior

To keep all the interior of the Premises, the flooring and interior plaster or
other finishing material or rendering to walls floors and ceilings, and the
Landlord’s fixtures and additions including the central air-conditioning unit,
doors, window, fan coil units, air ductings, electrical installation wiring
piping and fittings for light, power and water in good clean, tenantable and
proper repair and condition and properly preserved and painted as may be
appropriate when from time to time required and to so maintain the same
throughout the Term at the expense of the Tenant and deliver up the same to the
Landlord at the expiration or sooner determination of the Term in such repair
and the like condition (fair wear and tear excepted) PROVIDED that the Tenant
shall reimburse to the Landlord the cost of repairing or replacing any
air-conditioning units or other part of the air-conditioning apparatus or
installation within the Premises which is damaged or rendered defective due to
the act or neglect of the Tenant.

14   Fire fighting and security system

To ensure at all times that all fire alarms, fire fighting equipment, roller
shutters and other equipment for security purposes provided by the Landlord are
not disrupted, interrupted, damaged or caused to be defective through the act,
default or neglect of the Tenant, his servants, agents, licensees or customers.
The Tenant may not under any circumstances cover up any hose-reel, break-glass
unit or alarm bell.

15   Electrical testing

To test all circuits for shorts and earthing and to balance loads on all panels.

- 9 -



--------------------------------------------------------------------------------



 



16   Passage of wires pipes cables etc

The Tenant agrees that permanent utility lines may pass through the ceiling
cavity of the Premises to service other premises and areas in the Building.

17   Emergency lighting

To provide battery operated type emergency lighting and exit signs in locations
within the Premises as required by any codes and regulations, and as deemed
necessary by the Landlord.

18   Earthing

To provide earthing within the Premises as required by any codes and regulations
from time to time in force.

19   Statutes, codes & ordinances

To comply with all applicable statutes, codes, ordinances and other regulations
for all work performed by or on behalf of the Tenant within the Premises and the
Landlord’s or the Landlord’s agent’s approval of plans, specifications,
calculations or otherwise of the Tenant’s work shall not constitute any
implication, representation or certification by the Landlord that the works are
in compliance with said statutes, codes, ordinances, and other regulations.

20   Rules and regulations made by the Building Manager

To observe faithfully and comply strictly with the Building rules and
regulations as set out in the Fourth Schedule hereto and such other rules and
regulations as the Landlord or the Landlord’s agents or the Building Manager of
the Building may from time to time prescribe for the proper management and
maintenance of the Premises and the Building. Notice of any additional rules or
regulations shall be given in such manner as the Landlord or the Building
Manager may elect. Such rules and regulations shall be binding upon the Tenant
and shall have the same force and effect as if set out in the body of this
Agreement.

21   First class office premises

To fit out, use, manage and otherwise maintain the Premises so as not to
prejudice the goodwill and reputation of the Building as first class office
premises.

- 10 -



--------------------------------------------------------------------------------



 



22   Protection from typhoon

To take all reasonable precautions to protect the interior of the Premises
against damage by storm or typhoon or the like threats and in particular to
ensure any exterior doors and windows are securely fastened upon the threat of
such adverse weather conditions.

23   Third party insurance

To effect and maintain throughout the Term insurance cover in respect of the
Tenant’s obligations under Section V with a reputable insurance company to the
satisfaction of the Landlord and to produce to the Landlord, as and when so
required by the Landlord, the policy of such insurance together with the receipt
for the last payment of premium and a certificate from the relevant insurance
company that the policy is fully paid up and in all respects valid and
subsisting, in default of which the Landlord shall be entitled (but not obliged)
at the Tenant’s expense to effect such insurance cover. The policy of such
insurance shall be in the name of the Tenant and endorsed to show the interest
of the Landlord in the Premises and the Building and shall be in such amount as
the Landlord may from time to time stipulate and shall contain a clause to the
effect that the insurance cover thereby effected and the terms and conditions
thereof shall not be cancelled modified or restricted without the prior written
consent of the Landlord.

24   Insurance of Contents

To be wholly responsible for any loss or damage to property within the Premises
including without limitation all furniture fixtures fittings goods chattels
samples personal effects contents and to effect with a reputable insurance
company adequate insurance cover for the same in their full replacement value
against all risks including without limitation those risks perils or under
circumstances for which the Landlord’s liability is expressly or impliedly
excluded under this Agreement. The Tenant undertakes to produce and make
available to the Landlord as and when so required by the Landlord copies of the
policy of such insurance together with the receipt for the last payment of
premium and a certificate from the relevant insurance company that the policy is
fully paid up and in all respects valid and subsisting.

25   Cleaning Service

To keep the Premises including all windows and lights at all times in a clean
and sanitary state and condition. No other cleaning contractors for the internal
cleaning of the Premises shall be employed by the Tenant without the Landlord’s
or the Manager’s prior written consent.

26   Cleaning drains, etc.

- 11 -



--------------------------------------------------------------------------------



 



In the event of the pipes, drains, ducts, sanitary or plumbing apparatus of the
Building becoming choked or stopped up owing to the careless or improper use by
the Tenant its servants agents licensees invitees the Tenant shall pay to the
Landlord the costs incurred in cleaning and clearing the same from obstruction.

27   Replacement of broken windows

To replace or to reimburse the Landlord for the cost of replacing any broken or
damaged windows and/or glass panels and fixtures within and/or encompassing the
Premises whether the same be broken or damaged by the negligence of the Tenant
or owing to circumstances beyond tine control of the Tenant.

28   To make good damage

To take good care of the fixtures fittings including but not limited to the
central air-conditioning unit and other articles provided by the Landlord within
the Premises and to make good and pay for all damage caused by the Tenant its
servants or licensees to any of them. The Tenant may not remove any of them from
the Premises and shall deliver up the same to the Landlord at the expiration or
sooner determination of the tenancy in good condition.

29   Maintenance of sanitary and water apparatus

To keep the sanitary and water apparatus (if any) used exclusively by the Tenant
and his servants agents licensees workmen or visitors in good, clean and
tenantable repair and condition (fair wear and tear excepted) to the
satisfaction of the Landlord and in accordance with the Regulations or bye-laws
of all Public Health and other Government Authorities concerned or to use in
common with others the lavatories and washing accommodations and facilities
provided by the Landlord in the Building and not to permit or suffer the same to
be used in any improper manner or whereby the soil or waste pipes may become
impeded or blocked and at all times to indemnify the Landlord against liability
for damage by the escape of water thereby caused to the properties or effects of
the tenants or occupiers of the other part of the Building.

30   Vermin

To take all due precautions to prevent the Premises from becoming infested with
insects or vermin. The Tenant shall employ at its own expense such pest
extermination contractors as the Landlord may require and at such intervals as
the Landlord may direct. Without prejudice to the aforesaid, in the event of the
Premises becoming so infested, the Tenant shall pay for the cost of
extermination or deinfestation as arranged or approved by the Landlord and the
selected exterminators shall be given full access to the Premises for

- 12 -



--------------------------------------------------------------------------------



 



such purpose.
SECTION IV
RESTRICTIONS AND PROHIBITIONS

1   Breach of Government Lease       Not to do or cause to be done or suffer or
permit any act deed matter or thing whatsoever which constitutes a breach of any
of the terms and conditions in the Government Lease or Conditions under which
the Premises are held or in contravention of any of ordinances regulations
by-laws rules notices requirements or restrictions or prohibitions imposed by
any appropriate government authority in connection with the Premises or any
trade that is now or may hereafter be declared an offensive trade by any
government authority.   2   Breach of Deed of Mutual Covenant, etc.       Not to
do or cause to be done or suffer or permit any act deed matter or thing
whatsoever which shall or may amount to a breach of the covenants terms and
provisions of the Deed of Mutual Covenant and Management Agreement (if any)
relating to the Building so far as they relate to the occupation and use of the
Premises and to indemnify the Landlord against all and any breach non-observance
or non-performance thereof.   3   Breach of insurance policy       Not to do or
permit or suffer to be done any act deed matter or thing whatsoever whereby the
insurance on the Building against loss or damage by fire and/or other insurable
perils and/or claims by third parties for the time being in force may be
rendered void or voidable or whereby the premium thereon may be increased
Provided that if as the result of any act deed matter or thing done permitted or
suffered by the Tenant the premium on any such policy of insurance shall be
increased the Landlord shall be entitled without prejudice to any other remedy
hereunder to recover from the Tenant the amount of any such increase.   4  
Subletting and assigning       Not to assign underlet transfer licence share or
otherwise part with the possession of the Premises or any part thereof either by
way of subletting lending sharing or other means whereby any organization
company firm or person or persons not a party to this Agreement obtains the use
or possession of the Premises or any part thereof, irrespective of whether any
rental or other consideration is given therefor. This tenancy is personal to the
Tenant named in this Agreement and without in any way limiting the generality of
the foregoing the following acts and events shall, unless previously approved in
writing by the Landlord, be deemed to be breaches of this clause:-

- 13 -



--------------------------------------------------------------------------------



 



  4.1   In the case of a tenant which is a partnership, the taking in of one or
more new partners whether on the death or retirement of an existing partner or
otherwise.     4.2   In the case of a tenant who is an individual (including a
sole surviving partner of a partnership tenant) the death insanity or disability
of that individual to the intent that no right to use possess occupy or enjoy
the Premises or any part thereof shall vest in the executors administrators
personal representatives next of kin trustee or committee of any such
individual.     4.3   In the case of a tenant which is a corporation any
take-over, reconstruction amalgamation, merger, voluntary liquidation or change
in the person or persons who owns or own a majority of its voting shares or who
otherwise has or have effective control thereof.     4.4   The giving by the
Tenant of a Power of Attorney or similar authority whereby the donee of the
Power obtains the right to use possess occupy or enjoy the Premises or any part
thereof or does in fact use possess occupy or enjoy the same.     4.5   The
change of the Tenant’s business name without the previous written consent of the
Landlord and in connection with any application for consent under this
provision, the Landlord may require the Tenant to produce such evidence as the
Landlord may think fit to show that no breach of the provisions of this Clause 4
has taken place or is about to take place.

5   Sale by auction       Not to permit or suffer to be held upon the Premises
any sale by auction or sale of a similar nature upon the Premises.   6  
Alterations, additions, etc.

  6.1   Not to make or permit any alterations or additions (whether or not of a
structural nature) to or in the Premises or any part thereof either internally
or externally or to any fixtures or fittings or electrical wiring or
electrical/mechanical installations or fire-prevention system or
air-conditioning system or plumbing and drainage system or building services
system or to any item therein nor to pull down, alter or remove any portions of
the doors windows partitions or fittings of the Premises without the prior
written consent of the Landlord.     6.2   Not to change or in any way to alter
the appearance of the standard entrance doors provided by the Landlord for
access to and egress from the Premises

- 14 -



--------------------------------------------------------------------------------



 



      without having first obtained the written consent of the Landlord
therefor.

  6.3   Not to install additional locks bolts or additional fittings to the
entrance doors of the Premises or in any way to cut or alter the same without
having first obtained the written consent of the Landlord therefor.     6.4  
Not to install set up or affix or permit to be installed set up affixed in or
upon the Premises or any part thereof in any manner whatsoever any engine
machinery or mechanical device or plant or air-conditioning or heating system.

7   Disfigure structures, fixtures, etc.       Not to damage or disfigure any
structures fixtures, canopies decorations, installations outside the Premises
including central air-conditioning unit, mail chutes, refuse chutes, halls,
passages, drainage walls, walls, partitions, ceilings, and to pay on demand to
the Landlord the costs and expenses incurred by the Landlord in repairing or
making good such damage or cleaning the same.   8   Installation in or damage to
common areas       Not to lay, install, affix or attach any wiring, cables or
other article or thing whatsoever in or upon any areas or parts of the Building
in common use or in any place which is not hereby exclusively let to the Tenant
nor to damage injure or deface any part of the fabric or walls or roof of the
Building or of the common areas stairs and lifts and other facilities of the
Building.   9   Signs

  9.1   Not to affix, erect, attach, exhibit, display or permit or suffer so to
be done upon any part within or on the exterior or at the show windows (if any)
of the Premises or to or through any windows thereof any writing sign decoration
signboard notice advertisement placard neon light or other device (whether
illuminated or not) which may be visible from outside the Premises except that
the name of the Tenant (or any new name of the Tenant as approved by the
Landlord under Clause 4 of Section IV) and the nature of the trade or business
carried out thereon may be displayed on the Directory Boards provided by the
Landlord but only in such form and place and character as shall be first
approved by the Landlord, and the costs thereof shall be borne by the Tenant
solely.     9.2   The Landlord or its authorised agents shall have the right and
at the cost and expense of the Tenant to remove, relocate and to improve the
arrangement of any unauthorised writing, sign, decoration signboard notice
advertisement

- 15 -



--------------------------------------------------------------------------------



 



      placard neon light or device affixed or put up or displayed without the
proper approval of the Landlord or its agents.

10   Floor loading capacity       Not to place any load upon any floor of the
Premises in excess of the loading capacity for which the floor is designed. The
Landlord reserves the right to prescribe the weight and position of all safes
and any heavy articles which must be placed so as to distribute the weight.
Business machines and mechanical equipment authorised by the Landlord shall be
placed and maintained by the Tenant at the Tenant’s expense in settings
sufficient in the Landlord’s judgement to absorb and prevent vibration noise and
annoyance to occupiers of the other portions of the Building.   11   Freight
lift carrying capacity       Not to place any heavy machinery goods raw
materials or articles in any freight lift in excess of the permitted carrying
capacity for which the lift is designed.   12   Passenger lift       Not to use
or permit to be used the passenger lifts of the Building for the purpose of
carrying any furniture or goods or heavy articles (the Landlord having provided
freight lifts for such purpose), and to observe the regulations affecting the
use of all lifts as indicated therein or intimated by the Landlord or the
Building Manager of the Building or its agents from time to time.   13  
Nuisance       Not to do or permit to be done in or upon the Premises or any
part thereof anything which may be or become a nuisance or cause annoyance
damage or disturbance to the Landlord or to any of the tenants or occupiers of
any other portion of the Building or of other property in the neighbourhood or
in any way affect the reputation of the Building or be contrary to the laws or
regulations of Hong Kong.   14   Noise       Not to do or permit or suffer to be
done upon the Premises or any part thereof any music noise (including sound
produced by broadcasting from television, radio and any apparatus or instrument
capable of producing or reproducing music and sound) or other act matter or
thing whatsoever which may be or become a nuisance or annoyance, or cause damage
or disturbance to the Landlord or the owners tenants lessees or occupiers of any
adjoining or neighbouring premises.

- 16 -



--------------------------------------------------------------------------------



 



15   Combustible or dangerous goods       Not to keep or store or permit to be
kept or stored in or upon the Premises any arms, ammunition, gun-powder,
salt-petre, kerosene or other explosive or inflammable dangerous or prohibited
goods or materials (as defined in the Dangerous Goods Ordinance (Cap.2-95) or
any legislation replacing the same or any orders or regulations made
thereunder).   16   Storage of goods       Not to use the Premises or any part
thereof for the purposes of the manufacture of goods and merchandise or for the
storage of excessive amount of goods or merchandise other than in quantities
consistent with the nature and smooth running of the Tenant’s business.   17  
Animals       Not to keep any birds or livestock of any description or any
noxious goods or articles on the Premises.   18   Illegal or immoral purposes  
    Not to use or permit or suffer the Premises to be used or any part thereof
for the purpose of gambling in contravention to the Gambling Ordinance or for
any illegal or immoral purpose.   19   Preparation of food       Not without the
prior written consent of the Landlord to prepare or permit or suffer to be
prepared any food in the Premises and not to permit or suffer any unusual or
objectionable odours to be produced upon or to permeate from the Premises.   20
  Sleeping or domestic use       Not without the Landlord’s prior permission in
writing, permit any person to remain in the Premises overnight. Such permission
if given shall only be given in order to enable the Tenant to post watchmen to
look after the contents of the Premises, which shall not be used as sleeping
quarters or as domestic premises within the meaning of the Landlord and Tenant
(Consolidation) Ordinance for the time being in force.   21   Obstructions in
common areas       Not to encumber obstruct or permit to be encumbered or
obstructed with any boxes,

- 17 -



--------------------------------------------------------------------------------



 



    packaging, merchandise, rubbish or other articles or obstructions of any
kind or nature at any of the entrances, exits, staircases, landings, passages,
lifts, escalators, lobbies or other parts of the Building not included in the
Premises. In addition to any other reanedies which the Landlord may have
hereunder, the Landlord, its servants or agents may without any prior notice to
the Tenant remove any such obstruction and dispose of the same as they may think
fit without incurring any liability therefor and the Tenant shall on demand pay
to the Landlord all costs and expenses incurred in such removal.

22   Movement of heavy machinery       Not to move any safe heavy machinery
equipment and freight bulky matter or fixtures in and out of the Building
without first obtaining the Landlord’s written consent. The Tenant shall keep
the Landlord indemnified against all damages sustained by any person or property
and for any damages or monies paid out by the Landlord in settlement of any
claim or judgements as well as legal costs incurred in connection therewith and
all costs incurred in repairing any damage to the Building or its appurtenances
resulting from movement of any heavy machinery equipment freight bulky matter or
fixtures. Upon the Tenant requiring to move to and from the Premises any such
items, the Tenant hereby undertakes at all times to use the service lifts
provided by Landlord for such purposes and to notify Landlord and arrange with
the Landlord a suitable time for such deliveries or removals to be effected.  
23   No incense to be burnt       Not to burn or permit to be burnt incense in
the Premises or in any part of the Building.   24   Fire risk       Not to do or
permit any act or thing to be done which is likely to cause any fire risk or
other hazard in the Building.   25   No loading in parking area       Not to
obstruct or otherwise use nor permit any employee agent or licencee of the
Tenant to obstruct or otherwise use these areas of the Building allocated to the
parking or movement of or access for vehicles or designated as loading/unloading
areas otherwise than in accordance with the regulations from time to time made
by the Landlord.   26   Use of building name       Not without the previous
written consent of the Landlord to use or permit to be used the name/logo or any
part of the name/logo of the Landlord or of the Building or any picture
representation or likeness of the whole or any part of such name/logo or of the
Building

- 18 -



--------------------------------------------------------------------------------



 



    or of the Premises in connection with the business or operations of the
Tenant or for any purpose whatsoever other than to indicate the address and
place of business of the Tenant.   27   Telephone service       Not without the
Landlord’s prior written consent to use any telephone service provider other
than that designated or approved by the Landlord.

SECTION V
INDEMNITIES

1   Indemnify Landlord       The Tenant shall indemnify the Landlord against all
liabilities, claims, demands, actions, proceedings, damages, losses, costs and
expenses arising directly or indirectly from or incidental to the use or
occupation of the Premises, the execution of alterations, additions or repairs
to the Premises, any non-compliance by the Tenant with its obligations under
this Agreement, or any other act, default, neglect or omission by the Tenant,
its employees, contractors, servants, agents, licenses, visitors or invitees.  
2   Indemnity against loss/damage from interior       Without prejudice to
Clause 1 of Section V, the Tenant shall be wholly responsible for any loss
damage or injury caused to any person or property caused directly or indirectly
through the want of repair of the interior of the Premises or the defective or
damaged condition of any part of interior of the Premises or of any of the
fixtures and fittings therein or in any way owing to the spread of fire or smoke
or the overflow of water from the Premises or any part thereof.   3   Indemnity
against Overflow of Water       To be wholly responsible for any loss or damage
caused to any person or property caused by or through or in any way owing to the
escape or overflow of water from the Premises and to make good the same by
payment or otherwise and to indemnify the Landlord against all costs claims
demands actions and legal proceedings whatsoever made upon the Landlord by any
person in respect of such loss damage or injury and costs and expenses
incidental thereto.

SECTION VI
LANDLORD’S OBLIGATIONS
The Landlord hereby agrees with the Tenant as follows:-

- 19 -



--------------------------------------------------------------------------------



 



1   Quiet enjoyment       To permit the Tenant (duly paying the rent rates
Government rent (if any) Management Fee and Air-Conditioning Charge and
observing and performing the terms and conditions herein contained) to have
quiet possession and enjoyment of the Premises during the Term without any
interruption by the Landlord or any person or persons lawfully claiming through,
under or in trust for the Landlord.   2   Roof and main structure, etc.       To
use its best endeavours or arrange for the building manager to use its best
endeavours to amend and repair such defects in the roof, main electricity supply
cables, main drain pipes, main walls and exterior windows frames of the Building
and the lifts and the central air-conditioning system as the Landlord shall
discover or as the Tenant or other authorised person or Authority shall notify
to the Landlord in writing and to maintain the same in a proper state of repair
and condition at the cost of the Landlord PROVIDED that the Landlord shall be
entitled to be given a reasonable period of time wherein to view any such
defects and to amend and repair the same.   3   Lifts, air-conditioning
services, etc.       To use its best endeavours or arrange for the building
manager to use its best endeavours to maintain and keep the lifts, escalators.,
air-conditioning system and services of the Building in a proper state of repair
and condition.   4   Property tax       To pay the Property Tax for the time
being payable in respect of the Premises.   5   Maintenance of common parts    
  To use its best endeavors or arrange for the building manager to use its best
endeavors to:

  5.1   Maintain, light, clean, operate and service all the common parts of the
Building;     5.2   Keep the common parts toilets and other parts of the
Building for common use clean and in proper condition; and     5.3   Maintain
lifts escalators fire and security services equipment air-conditioning plant and
other facilities of the Building in proper working order.

6   Directory board

- 20 -



--------------------------------------------------------------------------------



 



    To maintain at the main entrances and in all other places as the Landlord
shall deem fit directory boards and to allot space thereon for Tenant’s name to
be affixed in such uniform lettering or characters as shall be designated by the
Landlord.

SECTION VII
EXCLUSIONS OF LIABILITY

1   The Landlord shall not be liable to the Tenant its servants licensees or
invitees in respect of any claim loss (including but not limited to loss of
profits) damage or injury to person or property sustained by the Tenant or any
such other person caused by or through or in any way owing to :-

  1.1   Lifts escalators and other services         any defect in or breakdown
or suspension of the lifts escalators fire fighting detection system water
sprinkler equipment central air-conditioning system or other facilities of the
Building or any of them; or     12   Electricity supply         any failure
malfunction explosion or suspension of the electricity supply to the Building or
the Premises; or     1.3   Fire overflow of water and vermin         fire or the
overflow or leakage of water including rain, storm or sea water from anywhere
within the Building or the influx of water including rain, storm or sea water
into the Building or the Premises or the escape of fumes, smoke, fire or to
activity of termites pests rats or other vermin in the Building; or     1.4  
Typhoon         in respect of loss or damage caused by through or in anywise
owing to any typhoon; or     1.5   Water sprinklers         any use of water
sprinkler devices or their coming into operation whether by intentional
operation or as a result of mechanical failure or malfunction; or     1.6  
Services

- 21 -



--------------------------------------------------------------------------------



 



      the adequacy or otherwise of any of the management services (including
security) rendered by the Landlord and/or the Building Manager or the Cleaning
Services rendered by Best Result Cleaning Services Limited or the failure to
render the same or the suspension or interruption thereof for whatever reason;

    nor shall the Rent or Management Fee and Air-Conditioning Charge or service
charge or any part thereof cease to be payable other than in the circumstances
set out in Section VIII.

     SECTION VIII
ABATEMENT OF RENT

1   Abatement

  1.1   If the Premises or the Building or any part thereof shall at any time
during the Term be destroyed or damaged or become unfit for occupation not due
to any default of the Tenant but owing to fire flooding storm typhoon defective
construction white ants earthquake subsidence of the ground or any calamity
beyond the control of the Landlord and the policy or policies of insurance
effected by the Landlord shall not have been vitiated or payment of policy
moneys refused in whole or in part in consequence of any act or default of the
Tenant or if at any time during the continuance of this tenancy the Premises
shall be condemned as a dangerous structure or a demolition order or a closing
order shall become operative in respect of the Premises the rent hereby reserved
or a proportionate part thereof according to the extent and duration of the
damage sustained shall be suspended until the Premises shall again be rendered
fit for occupation and use.     1.2   The Landlord shall be under no obligation
to repair or to reinstate the Premises if by reason of the condition of the same
or any local Regulations or other circumstances beyond the control of the
Landlord it is not practicable or reasonable to do so.     1.3   If the whole or
substantially the whole of the Premises are not repaired or reinstated within
three months from the occurrence of such event or the order either the Landlord
or the Tenant shall have the right thereafter to determine this Agreement by
giving one month’s notice in writing to the other, whereupon everything herein
contained shall determine as from the date of the expiry of such notice but
without prejudice to the rights and remedies of either party against the other
in respect of any antecedent claim or breach of the agreements stipulations
terms and conditions herein contained or of the Landlord in respect of the rent
payable hereunder prior to the coming into effect of the cessation of the
liability to pay rent.

- 22 -



--------------------------------------------------------------------------------



 



SECTION IX
DEFAULT
It is hereby further expressly agreed and declared as follows:-

1   Default       If the Rent or other charges or additional outgoings with
interest thereon (if any) hereby reserved or any part thereof shall be in
arrears at any time after the due date (whether formally demanded or not) or if
there shall be any other breach or non-performance of any of the covenants
stipulations conditions or agreements herein contained and on the part of the
Tenant to be observed or performed or if the Tenant shall become bankrupt or
being a corporation go into liquidation whether compulsory or voluntary (save
for the purposes of amalgamation or reconstruction) or if a receiver or a
receiver and manager is being appointed against all or any of the asset or
business of the Tenant or if any petition shall be filed for the winding up of
the Tenant or if the Tenant shall otherwise become insolvent or enter into any
arrangement or composition for the benefit of the Tenant’s creditor(s) or shall
suffer any distress or execution to be levied upon the Premises or otherwise on
the Tenant’s goods or effects or if the Tenant persistently fails to pay the
Rent or any payments hereby stipulated and when due, then and in any such case
it shall be lawful for the Landlord or any person duly authorised in that behalf
at any time thereafter to re-enter into and upon the Premises or any part
thereof in the name of the whole whereupon this Agreement shall absolutely
determine and the deposit paid as hereinafter mentioned shall be absolutely
forfeited to the Landlord as and for liquidated damages and not as penalty but
without prejudice to any right of action by the Landlord in respect of any
outstanding breach or non-observance or non-performance by the Tenant of any of
the terms of this Agreement and the Landlord shall be entitled to recover from
the Tenant all loss and damage it sustains as a direct or indirect result of
such early determination.   2   Service of notice       A written notice served
by the Landlord on the Tenant or left at the Premises, to the effect that the
Landlord thereby exercises the power of re-entry, shall be a full and sufficient
exercise of such power without actual entry on the part of the Landlord.   3  
Acceptance of rent       The acceptance of any rent by the Landlord hereunder
shall not be deemed to operate or be regarded by the Tenant as a waiver by the
Landlord of any right to proceed against the Tenant in respect of any breach or
non-observance or non-performance by the Tenant of any of the covenants
agreements stipulations terms and conditions herein contained and

- 23 -



--------------------------------------------------------------------------------



 



    on the part of the Tenant to be observed and performed.

4   Interest       Without prejudice to the right of the Landlord to exercise
any other right or remedy (including the right of re-entry) exercisable under
the terms of this Agreement, in the event of default in payment of Rent and/or
any charges payable hereunder or any part thereof on its due date, the Tenant
shall further pay to the Landlord on demand interest on the amount in arrears at
the rate of 1.5% per month calculated from the date on which the same became due
for payment until the date of payment as liquidated damages and not as penalty.
  5   Act of employees, etc.       For the purpose of these presents any act
default neglect or omission on the part of any guest visitor servant contractor
employee agent invitee or licensee of the Tenant shall be deemed to be the act
default neglect or omission of the Tenant.   6   Distraint       In addition to
Rent any amounts falling due under this Agreement may be recovered by distress
as rent in arrears. For the purposes of Part III of the Landlord and Tenant
(Consolidation) Ordinance (Cap.7) and of these presents, the Rent payable in
respect of the Premises and other amounts recoverable by distress as rent in
arrears shall be and be deemed to be in arrears if not paid in advance at the
times and in the manner hereinbefore provided for payment thereof. All costs and
expenses of and incidental to distraint shall be paid by the Tenant on a full
indemnity basis and shall be recoverable from it as a debt.   7   Recovery of
Landlord’s expenses       The Tenant shall pay to the Landlord on an indemnity
basis all costs fees charges disbursements and expenses (including without
prejudice to the generality of the foregoing those payable to counsels
solicitors (on a solicitor-and-own client basis) surveyors architects and
bailiffs) incurred by the Landlord in relation or incidental to or in respect
of:

  (a)   the preparation and service of a notice under Section 58 of the
Conveyancing and Property Ordinance (Cap.219), notwithstanding forfeiture is
avoided otherwise than by relief granted by the Court; and     (b)   the
Tenant’s non-observance or non-performance of the terms of this Agreement and/or
the Landlord’s exercise of its rights and powers under this Agreement, including
but not limited to recovery of rent and the Landlord’s

- 24 -



--------------------------------------------------------------------------------



 



      exercise of its right of re-entry.

SECTION X
GENERAL

1     Yield Up Premises And Handover

  1.1  
(a)  The Tenant shall yield up the Premises with all keys giving access to all
parts of the Premises with all fixtures fittings and additions therein and
thereto at the expiration or sooner determination of this Agreement in good
clean and tenantable repair and condition in accordance with the stipulations
herein contained.

  (b)   Where the Tenant has made any alterations or installed any fixtures or
additions to the Premises whether with or without the Landlord’s consent, the
Landlord may at its discretion require the Tenant to reinstate, remove or do
away with such alterations fixtures or additions or any part or portion thereof
and thereafter make good and repair in a proper and workmanlike manner any
damage to the Premises and the Landlord’s fixtures and fittings therein as a
result thereof before delivering up the Premises to the Landlord.     (c)   If
required by the Landlord, the Tenant shall at its own cost remove or do away
with all alterations fixtures or additions to the Premises whether the same were
made by the Tenant or not, and make good and repair in a proper and workmanlike
manner any damage to the Premises as a result thereof and deliver the Premises
to the Landlord in a bare-shell condition upon the expiration or sooner
determination of this Agreement.     (d)   Should the Tenant fail to remove any
fixtures or additions and reinstate the Premises as required by the Landlord as
aforesaid, the Landlord shall be entitled at its sole discretion to remove the
said fixtures or additions and reinstate the Premises at the sole expense of the
Tenant and the cost thereof shall be a debt due from the Tenant to the Landlord
and be recoverable forthwith by action.

  1.2   The Tenant hereby irrevocably appoints the Landlord as its agent with
authority to enter upon the Premises and to deal with at the Tenant’s risk and
expense any of the Tenant’s effects left on or about the Premises for more than
five days after the expiry of the Term or its determination (howsoever arising
or occasioned) to the intent that the Landlord may without liability to the
Tenant dispose of or destroy or otherwise deal with the same as the Landlord
shall think fit. In the event that the Landlord is unable to gain access to the
Premises, the Tenant

- 25 -



--------------------------------------------------------------------------------



 



      expressly confirms that the Landlord as its agent may use any means
(including the use of force) to effect entry upon the Premises.

2   No excuse for non-payment of rent       This Agreement and the obligation of
the Tenant to pay rent and other sums due hereunder and to perform the Tenant’s
obligations hereunder shall in no way be affected impaired or excused because
the Landlord is unable due to circumstances beyond its control to fulfil any of
its obligations under this Agreement or to supply or is delayed in supplying any
service expressly or implied to be supplied or is unable to make or is delayed
in making any repair additions alterations or decoration or is unable to supply
or is delayed in supplying any equipment or fixtures if the Landlord is
prevented or delayed from so doing by reason of strike labour shortage of
materials or any outside cause whatsoever or by reason of any order or
regulation of any department of the Government of Hong Kong Special
Administrative Region.   3   Condonation not a waiver

  3.1   No condoning, excusing or overlooking by the Landlord of any default,
breach or non-observance or non-performance by the Tenant at any time or times
of any of the covenants agreements stipulations terms and conditions herein
contained shall operate or be regarded by the Tenant as a waiver of the
Landlord’s rights hereunder in respect of any continuing or subsequent default,
breach or non-observance or non- performance or so as to defeat or affect in any
way the rights and remedies of the Landlord hereunder in respect of any such
continuing or subsequent default or breach and no waiver by the Landlord shall
be inferred from or implied by anything done or omitted by the Landlord, unless
expressed in writing and signed by me Landlord.     3.2   Any consent given by
the Landlord shall operate as a consent only for the particular matter to which
it relates and shall in no way be considered as a waiver or release of any of
the provisions hereof nor shall it be construed as dispensing with the necessity
of obtaining the specific written consent of the Landlord in the future, unless
expressly so provided.

4   Approval of Landlord       The Landlord and its authorised agents shall have
absolute discretion in granting or refusing any approval sought by the Tenant
hereunder and any approval if granted may be subject to such conditions as the
Landlord or its agents think fit. No approval by the Landlord is valid unless it
is in writing and is signed and dated by the Landlord or its authorised agent.

- 26 -



--------------------------------------------------------------------------------



 



5   Re-letting notice       During the three (3) months immediately preceding
the determination of the Term the Landlord shall be at liberty to affix and
retain without interference upon any external part of the Premises a notice for
re-letting the same.   6   Service of notices       Any notice required to be
served hereunder shall be sufficiently served on the Tenant if delivered to it
by post or left addressed to it at the Premises or at its last known address in
Hong Kong and shall be sufficiently served on the Landlord if sent to it by post
or delivered to it at the address given herein or any other address which the
Landlord may notify to the Tenant from time to time. A notice sent by post shall
be deemed to have been given at the time when in due course of post it would be
delivered at the address to which it is sent.   7   Legal costs       The
Landlord’s solicitors’ legal cots (calculated at full scale), disbursements and
other legal expenses in connection with the preparation and signing of this
Agreement and its counterpart shall be borne by the Landlord and the Tenant in
equal shares. Should the Tenant engage a separate firm of solicitors to act on
its behalf then each party shall pay its own solicitor’s costs.   8   Stamp duty
      The stamp duty upon this Agreement and its counterpart, the Land Registry
registration fees (if any), the ratification fee (if any) and all other
disbursements in connection with this Agreement and its counterpart shall be
borne by the Landlord and the Tenant in equal shares.   9   No premium or fine  
    The Tenant hereby expressly admits and declares that no premium or fine or
other consideration or key money has been paid to me Landlord by the Tenant for
the creation of this tenancy.   10   Exclusion of Warranty as to use      
Nothing in this Agreement or in any consent granted by the Landlord under this
Agreement shall imply or warrant that the Premises may be used for the purpose
authorised in this Agreement. In the event that the Government or any competent

- 27 -



--------------------------------------------------------------------------------



 



    authority serves notice prohibiting the use of the Premises in the manner
permitted hereunder the Tenant shall forthwith comply with the notice failing
which the Landlord shall be entitled to terminate this Agreement by one month’s
notice or such shorter notice as may be required or as the parties may agree. On
the expiration of the Landlord’s notice, this Agreement shall terminate but
without prejudice to either party’s claim against the other in respect of any
antecedent breach of this Agreement.   11   Full Agreement       Subject to
Clause 12 below, this Agreement sets out the full and only agreement reached
between the parties and supersedes any other representations, warranties, or
understandings, written or verbal, that the parties may have had with respect to
the Premises and the Building.   12   Outstanding obligations       Any
outstanding obligations on the part of the Tenant to be observed and performed
under the Offer Letter and/or the Agreement for Tenancy Agreement (if any)
pursuant to which this Agreement is entered into shall continue to be in force
and shall not merge with this Agreement unless the Landlord shall otherwise
stipulate.   13   Sales and Redevelopment

     13.1   Notwithstanding any provision to the contrary contained in this
Agreement, if at any time during the Term the Landlord shall decide to
redevelop, renovate, refurbish or redesign the Building or any part thereof
(which decision shall be sufficiently evidenced by a certified true copy of the
relevant Board Resolution of the Landlord) or shall sell assign or enter into
any agreement for the sale or assignment of the whole or any part of the
Building which includes the Premises, the Landlord shall be entitled to give six
(6) calendar months’ notice in writing to the Tenant to determine this Agreement
and at the expiry of such notice everything herein contained shall cease and be
void and the Tenant shall immediately deliver up vacant possession of the
Premises to the Landlord.        13.2   The Tenant shall not be entitled to
claim against the Landlord for any compensation for the loss of goodwill or
business, damages or any costs and expenses incurred by the Tenant whatsoever
but any such termination shall be without prejudice to the rights and remedies
of either party against the other in respect of any antecedent claim or breach
of any terms or stipulations herein-contained.        13.3   The expression
“Landlord” in this clause shall include the Landlord’s successors in title and
this clause shall ensure for the benefit of the Landlord’s

- 28 -



--------------------------------------------------------------------------------



 



      successors in title.     13.4   It is also agreed and declared
notwithstanding any other provision herein and notwithstanding any law to the
contrary the Tenant’s option right(s) (if any) shall be extinguished and
determined upon the service of the said notice of termination whether such
rights shall have been exercised by the Tenant or not.     13.5   The Tenant
shall not be entitled to any claim against the Landlord for any damages or
compensation or any relief against such extinguishment and determination of its
option right(s).

14   Consent for the release of information

  14.1   The Tenant acknowledges and agrees that from time to time, during and
after the expiry of this tenancy, it may be necessary for the Landlord to
disclose, release, transfer or otherwise make use of information relating to the
Tenant collected, held or processed by the Landlord.     14.2   The Tenant
agrees and consents to the disclosure, release, transfer or other use of such
information by the Landlord for the purposes of, or in connection with, the
tenancy hereby created, or such other purposes as the Landlord may deem fit.

15   Reservation of rights       The Landlord reserves the right, exercisable at
any time or times: -

  15.1   To install or erect at the entrances passages passageways doorways
corridors landings staircases lobbies or other public parts of the Building,
counters, showcases or light boxes and to change the arrangement and/or location
of entrances passageways doors doorways corridors landings staircases lobbies
lifts escalators toilets or other public parts of the Building or any service or
apparatus serving the Building.     15.2   To change the name or description of
the Building or any part hereof PROVIDED that in such event, the Landlord shall
give to the Tenant and the Postal and other Government Authorities not less than
three months’ advance notice in writing of any such proposed change.     15.3  
To change the user of any part of the Building for any other commercial purposes
(including but not limited to restaurant and/or retail purposes), renovate or
refurbish the shopping arcade (if any) or office area or any part or any area of
the Building and to change, alter, amend, vary, add to and re-locate

- 29 -



--------------------------------------------------------------------------------



 



      the layout of the shopping arcade (if any) or office area or any part or
any area of the Building including but not limited to the external walls,
entrance lobbies, staircases, landings, passages, corridors, toilets, lifts and
escalators and to carry our works to effect such change of user, renovation,
refurbishment, change, alteration, amendment, variation, addition and
re-location, and the Tenant shall not be entitled to object to the change of
user, renovation, refurbishment, change, alteration, amendment, variation,
addition, re-location or any works as aforesaid and shall have no right of
action or claim for compensation whatsoever in connection with any matters
arising from this Clause.     15.4   To make or cause to be made any structural
or non-structural alteration or improvement in or addition to entrances landings
staircases driveways passages lobbies or any part of the Building in common use,
without incurring any liability to make any payment to the Tenant on any account
whatsoever.     15.5   To make introduce, amend, adopt or abolish regulations as
it may consider necessary for the management and maintenance of the Building as
a first class commercial Building. Such regulations shall be supplementary to
the terms and conditions contained in this Agreement and shall not in any way
derogate from such terms and conditions. In the event of conflict between such
regulations and the terms and conditions of this Agreement the terms and
conditions of this Agreement shall prevail.

16   Meaning of “Tenant”       The expression “the Tenant” shall (where the
context permits) mean and include the party or parties specifically named and
shall not include the executors and administrators of any such party or where
such party is a corporation any liquidator or receiver thereof.   17  
Responsible for acts of servant, etc.       Any act default neglect or omissions
of the agents contractors servants customers or visitors of the Tenant shall be
deemed to be the act default neglect or omission of the Tenant.   18   Special
condition(s)       The parties hereto hereby agree that the terms or conditions
or matters set out in the Sixth Schedule hereto shall apply to this Agreement
and shall be incorporated as an integral part of this Agreement   19   Governing
law

- 30 -



--------------------------------------------------------------------------------



 



    This Agreement shall be governed by and construed in all respects according
to the laws of the Hong Kong Special Administrative Region and the Tenant hereby
irrevocably submits to the non-exclusive jurisdiction of the courts of Hong Kong
Special Administration Region. The submission to such jurisdiction shall not
limit the right of the Landlord to take proceedings in whatever jurisdiction it
may think fit, nor shall the taking of proceedings in any jurisdiction preclude
the taking of proceedings in any other jurisdiction or jurisdictions, whether
concurrently or not.

- 31 -



--------------------------------------------------------------------------------



 



THE FIRST SCHEDULE ABOVE REFERRED TO
PART I

         
LANDLORD
  :   WIDE HARVEST INVESTMENT LIMITED whose registered office is situate at 12th
Floor, Tsim Sha Tsui Centre, Salisbury Road, Tsim Sha Tsui, Kowloon, Hong Kong
(“Landlord” which expression shall include its successors and assigns).
 
       
TENANT
  :   EMAK HONG KONG LIMITED whose registered office is situate at Suite Nos.
1-4, 18th Floor, Tower 6, China Hong Kong City, 33 Canton Road, Tsimshatsui,
Kowloon, Hong Kong (“Tenant”).
 
        PART II

 
       
Premises
  :   SUITE NOS. 1, 2, 3 AND 4 on the 18TH FLOOR of TOWER 6 of CHINA HONG KONG
CITY (“the Building”) at No. 33 Canton Road, Kowloon, Hong Kong (the said Suites
for the purpose of identification only are delineated and coloured Pink on the
Floor Plan annexed hereto).
 
        PART III

 
       
Term
  :   For the term of three years commencing on the 1st day of September 2005
and expiring on the 31st day of August 2008 (both days inclusive).
 
        PART IV

 
       
User
  :   Restricted to use by the Tenant as office premises only and for no other
purpose whatsoever.
 
        PART V

 
       
Deposit
  :   The sum of HK$443,256.00 (equivalent to three months’ rental deposit and
three months’ Management Fee and Air-Conditioning Charge deposit and rates
deposit) payable to the Landlord on or before the signing of this Agreement.

- 32 -



--------------------------------------------------------------------------------



 

\

THE SECOND SCHEDULE ABOVE REFERRED TO
PART I
PARTICULARS OF RENT

(1)   The rent payable during the Term shall be HK$112,384.00 each calendar
month payable in advance on the first day of each calendar month (without any
deduction or set-off).   (2)   The rent is exclusive of rates, Government rent
(if any), Management Fee and Air-Conditioning Charge and other outgoings.   (3)
  Subject to the Tenant’s due observance and performance of all the conditions
contained in this Agreement, the Tenant shall have the following rent free
period(s):

  (i)   From 1st September 2005 to 30th September 2005 (both days inclusive);
and     (ii)   From 1st September 2006 to 30th September 2006 (both days
inclusive).     During any rent free period the Tenant shall continue to pay the
Management Fee and Air-Conditioning Charge and rates and Government rent (if
any) and all other outgoings payable.

PART II
PARTICULARS OF CHARGES

     
Management Fee and Air-Conditioning Charge:
  HK$31,468.00 per calendar month (subject to revision pursuant to Clause 1.5 of
Section III).

- 33 -



--------------------------------------------------------------------------------



 



THE THIRD SCHEDULE ABOVE REFERRED TO
FITTING OUT REQUIREMENTS
The Tenant shall :-

(a)   Provide electrical light fittings and a ceiling of non-combustible
material approved by the Landlord save that no combustible material will be
permitted above the ceiling. If the Tenant requires any extension or relocation
of the sprinkler heads and/or the smoke detectors and other fire services
equipment installed by the Landlord, the cost of such work will be paid by the
Tenant.   (b)   Provide vertical window blinds, tracks and fittings at the
Tenant’s expenses.   (c)   Paint and decorate the interior of the Premises to
the satisfaction of the Landlord.   (d)   Furnish and install floor fill and
floor finishes. PVC tiles shall not be used unless approved by the Landlord.  
(e)   With the relevant plan showing all the details including but not limited
to the gauge of wire, etc. duly approved in writing in advance by the Landlord,
apply for the electricity water meters from the relevant authorities, complete
all electrical and mechanical installations (heating, lighting system,
ventilation, air-conditioning, sub-main cable, wiring, plumbing, drainage and
fire services) for the purpose of providing electrical mechanical and drainage
services to and within the Premises PROVIDED that the reinstatement of the
ceiling or any part of the common area damaged by or removed during the
connecting of electricity to the Premises shall be carried out by the Landlord’s
nominated contractor at the Tenant’s expense.   (f)   Furnish and install or
arrange for the installation of telephones as well as other Tenant’s
requirements within the Premises together with such meters as are necessary to
measure the Tenant’s consumption thereof and to employ only the contractors
nominated or approved by the Landlord for such purposes.   (g)   Furnish,
install, support and connect all lighting fixtures, including lamps, switches
and wiring, save that in the case of support involving cutting into structure
prior written approval of the Landlord will be required and in all instances
only the contractor designated by the Landlord shall be used.   (h)   Install
such fire extinguishers or other means of fire-fighting equipment inside the
Premises as may be required from time to time by all relevant Ordinances and
regulations of the Government of the Hong Kong Special Administrative Region.

- 34 -



--------------------------------------------------------------------------------



 



THE FOURTH SCHEDULE ABOVE REFERRED TO
BUILDING RULES AND REGULATIONS

(a)   Plumbing fixtures shall be used only for the purposes for which they were
constructed. No sweeping rubbish rags or other alien substance shall be
deposited therein. All costs for making good damages resulting from any misuse
of the plumbing fixtures shall be born by the Tenant.   (b)   Unless with the
written consent of the Landlord, no tenant may drill into or in any way deface
any part of the Premises or the Building.   (c)   Unless with the written
consent of the Landlord, and such consent will not be usually granted, no
flagpoles or aerials shall be erected, and no flags may be flown from windows or
elsewhere in or upon the Building.   (d)   The loading and unloading of goods
shall be carried out in such manner and within such times as from time to time
are designated by the Landlord.   (e)   Canvassing and peddling in the Building
is prohibited.   (f)   No tenant shall cause or permit any noise which is or may
be a nuisance or annoyance to the occupants of other portions of the Building.  
(g)   No animals or pets may be kept in the Premises or the Building.   (h)   No
security organization shall be employed by Tenant without the Landlord’s prior
consent.   (i)   No film or movies shooting relating to the Building is
permitted unless the prior written consent from the Landlord is obtained.   (j)
  No person is allowed to sit, loiter or sleep on public passages, staircases or
shopfronts.   (k)   Save and except where the Premises are let for the express
purpose of a Food or Beverage outlet or restaurant, the preparation of food in
the Premises is expressly prohibited save with the Landlord’s prior permission
in writing.   (l)   No person may place or leave any rubbish in the entrances or
any of the staircases, corridors, passages or landings of the Building used in
common.   (m)   No person may permit or suffer any sale by auction to be held
upon the Premises.

- 35 -



--------------------------------------------------------------------------------



 



THE FIFTH SCHEDULE ABOVE REFERRED TO
NORMAL AIR-CONDITIONING SUPPLY HOURS

         
Monday to Friday (inclusive)
  :   From 8:00 A.M. to 6:00 P.M

 
       
Saturday
  :   From 8:00 A.M. to 2:00 P.M.

- 36 -



--------------------------------------------------------------------------------



 



THE SIXTH SCHEDULE ABOVE REFERRED TO
SPECIAL CONDITION(S)
NIL

- 37 -



--------------------------------------------------------------------------------



 



     AS WITNESS the hands of the parties hereto the day and year first above
written.

         
SIGNED by
  )    
Connie Kwong-Lin Hung
  )    
of Sino Real Estate
  )    
Agency Limited, a company duly
  )   For and on behalf of
authorised by the Board of
  )   SINO REAL ESTATE AGENCY LTD.
Directors or the Landlord
  )    
for and on behalf of Sino Real Estate
  )    
Agency Limited as agent for the
  )   /s/ Connie Kwong-Lin Hung             
Landlord for the sole purpose of
  )        Agent for the landlord for
execution of this Agreement
  )        the sole purpose of
whose signature is verified by:-
  )        execution of this Agreement
 
       
/s/ Cheung Fong, Debbie
       
Cheung Fong, Debbie
       
Solicitor, Hong Kong SAR
       
Messrs. Baker & McKenzie
       
 
       
 
      For and on behalf of
SIGNED by Mr. Lee Siu Kau
  )   EMAK HONG KONG LIMITED

  )    
for and on behalf of the Tenant
  )   /s/ Mr. Lee Siu Kau                             
whose signature(s) is/are
  )        Authorized Signatures
verified by
       
 
       
/s/ Cynthia S.W. Lee                    
       
Solicitor
       
Preston Gates & Ellis
       
Hong Kong SAR
       

         
R E C E V E D the day and year first above
  )    
written of and from the Tenant the sum of
  )        For and on behalf of
HONG KONG DOLLARS FOUR HUNDRED
  )        SINO REAL ESTATE AGENCY LTD.
FORTY-THREE THOUSAND TWO
  )    
HUNDRED AND FIFTY-SIX ONLY
  )        /s/ Connie Kwong-Lin Hung             
(of which a sum of HK$368,340.00 shall be
  )             Agent for the landlord for
transferred from the Tenancy Agreement
  )             the sole purpose of
dated 25th May 2004 made between the
  )             execution of this Agreement
Landlord as landlord and Equity Marketing
  )    
Hong Kong, Ltd. as tenant of the Premises)
  )    
being the above mentioned deposit to be paid
  )    
by the Tenant to the Landlord.
  )   HK$443,256.00
 
       
SIGNATURE VERIFIED BY:-
       
 
       
/s/ Cheung Fong, Debbie
       
Cheung Fong, Debbie
       
Solicitor, Hong Kong SAR
       
Messrs. Baker & McKenzie
       

- 38 -